Exhibit 10.1
 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT (this “Agreement”), dated as of June 26, 2009 (the
“Effective Date”), by and among Easy Scripts, Inc, (the “Company”), and PT
Group, Inc (the “Lender”).
 
 
WITNESSETH:
 
WHEREAS, the Parties agreed that the Lender will provide the Company with a loan
(the "LOAN") in the aggregate principal amount not to exceed US
$500,000.00  (the "PRINCIPAL AMOUNT"), subject to terms and conditions set forth
in this Agreement; the loan secured by promissory notes of the Company ("NOTE"
or "NOTES").   The Notes are also referred to herein as the "SECURITIES";
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the lender hereby agree as follows:
 
1. THE LOAN.


 
(a)
Under the terms and subject to the conditions set forth in this Agreement, the
Lender shall loan to the Company a principal amount not to exceed Five Hundred
Thousand U.S. Dollars ($500,000.00)  in installments as follows:

 
i.
Company will notify Lender (the “Notification”) of any desired disbursements for
any amount up to the PRINCIPAL AMOUNT; and

 
ii.
Upon notification Lender will transfer the portion of the PRINCIPAL AMOUNT
requested within ten (10) business days of the Notification.

 
iii.
All disbursements will be recorded on Exhibit A to this agreement, which Exhibit
A will be revised upon each disbursement.

 
iv.
Each disbursement shall earn interest at the rate of 9.5% per annum beginning on
the date of such disbursement (each a “Disbursement Date”).

 
v.
All outstanding amounts will earn interest until such date as all outstanding
principal and interest is paid in full.

 
vi.
The entire PRINCIPAL AMOUNT actually disbursed, together with all interest
hereunder shall be due and payable no later than eighteen (18) months from the
Effective Date.



 
(b)
The "CLOSING DATE" shall be June 26, 2009.

 
(c)
All disbursements hereunder may be paid directly to the Company by the Lender,
or by any third party on behalf of the Lender.  Any disbursement hereunder may
be transferred to a third party on behalf of the Company at the Company’s
written direction. However, no third party shall have any rights or obligations
hereunder, and all funds transferred pursuant to this Agreement shall be deemed
transferred by the Lender to the Company notwithstanding the origination of such
funds.

 
(d)
All funds transferred pursuant to this agreement shall bear interest at the rate
of 9.5% per annum.


 
 

--------------------------------------------------------------------------------

 



2. LENDER REPRESENTATIONS AND WARRANTIES. Lender hereby represents
and      warrants that:


 
(a)
AUTHORIZATION AND POWER. it has the requisite power and authority to enter into
and perform this Agreement and the other Transaction Documents and to purchase
the Notes and Warrants being sold to it hereunder.



 
(b)
INFORMATION ON COMPANY. Lender has been furnished with or has had access to all
information concerning its operations, financial condition and other matters as
Lender has requested.



3. COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and warrants
to and agrees that:


 
(a)
DUE INCORPORATION. The Company is a corporation or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of Nevada.



 
(b)
AUTHORITY; ENFORCEABILITY. This Agreement, the Note,  and all other agreements
delivered together with this Agreement or in connection herewith (collectively
TRANSACTION DOCUMENTS") have been duly authorized, executed and delivered by the
Company and are valid and binding agreements of the Company enforceable in
accordance with their terms.  The Company has full corporate power and authority
necessary to enter into and deliver the Transaction Documents and to perform its
obligations thereunder.



 
(d)
THE SECURITIES. The Securities upon issuance:



 
(i)
are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;



 
(ii)
will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;



 
(e)
LITIGATION. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company.



 
(f)
DEFAULTS. The Company is not in violation of its articles of incorporation or
bylaws. The Company is (i) not in default under or in violation of any other
material agreement or instrument to which it is a party or by which it or any of
its properties are bound or affected, which default or violation would have a
Material Adverse Effect, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or


 
 

--------------------------------------------------------------------------------

 

 
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters.





4. REDEMPTION. The Notes shall not be redeemable or callable by the Company
except as described in the Note.


5. COVENANTS OF THE COMPANY. The Company covenants and agrees with
the      Lender as follows:


 
(a)
MARKET REGULATIONS. The Company shall take all necessary actions and proceedings
as may be required and permitted by applicable law, rule and regulation, for the
legal and valid compliance with the terms of this Agreement and issuance of the
Note.



 
(b)
BOOKS AND RECORDS. From the date of this Agreement and until the End Date, the
Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.



 
(c)
GOVERNMENTAL AUTHORITIES. From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets.



 
(d)
INTELLECTUAL PROPERTY. From the date of this Agreement and until the End Date,
the Company shall maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use intellectual
property owned or possessed by it and reasonably deemed to be necessary to the
conduct of its business, unless it is sold for value.



6. Miscellaneous.


 
(a)
NOTICES. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with  accurate confirmation generated by the transmitting facsimile
machine,  at the address or number designated below (if delivered on a
business  day during normal business


 
 

--------------------------------------------------------------------------------

 

 
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.



 
(b)
ENTIRE AGREEMENT; ASSIGNMENT. This Agreement and other        documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by the  Company and the Lender. Neither the Company nor
the Lender have relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith. No right or obligation of
the Company shall be assigned without prior notice to and the written consent of
the Lender



 
(c)
COUNTERPARTS/EXECUTION. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be  deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.



 
(d)
LAW GOVERNING THIS AGREEMENT. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts or federal courts sitting in Nevada. The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon FORUM NON CONVENIENS.



 
(e)
SEVERABILITY. In the event that any term or provision of this Agreement shall be
finally determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by an authority having jurisdiction and venue, that
determination shall not impair or otherwise affect the validity, legality or
enforceability: (i) by or before that authority of the remaining terms and
provisions of this Agreement, which shall be enforced as if the unenforceable
term or provision were deleted, or (ii) by or before any other authority of any
of the terms and provisions of this Agreement.



[BALANCE OF PAGE BLANK / SIGNATURE PAGE FOLLOWS]



 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date indicated below:
 
Company:
 
BY: Easy Scripts, Inc.
 
/s/ Kendra Marcoux /s/                   6/26/09
Signature                            Date


Kendra Marcoux, President
Print Name    /         Title
 
Lender:
 
By: PT Group, Inc.
 
/s/ Lilia Giraldo
/s/                                                     6/26/09
Signature                            Date


Lilia Giraldo, General Manager
Print Name    /         Title
 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
This Exhibit A is an exhibit to  that certain LOAN AGREEMENT (the
“Agreement”)  dated as of June 26, 2009, by and among Easy Scripts, Inc. (the
“Company”), and PT Group, Inc. (the “Lender”), and incorporates all terms and
conditions of the Agreement:
 
 
    Disbursement Date
    Amount (US Dollars)
    Lender initials
    Company Initials
             06/26/09
        $35,000
        LG
        KM
                                                                       

 

--------------------------------------------------------------------------------
